Citation Nr: 0415302	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including tinea pedis, jungle rot, pseudofolliculitis barbae, 
and baldness.

2.  Entitlement to service connection for lymphatic 
filariasis.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including esophagitis and duodenitis.

4.  Entitlement to service connection for a disorder 
manifested by numbness of the legs and arms, and/or bleeding 
of the lower legs.

5.  Entitlement to service connection for a left knee 
disability.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972.  He also had service in the Pennsylvania Army National 
Guard, including periods of active and inactive duty for 
training.

This appeal originally comes to the Board of Veterans' 
Appeals (Board) from a May 2001 RO rating decision that 
denied service connection for the conditions shown on the 
first page of this remand. In September 2002, the veteran 
testified before the undersigned sitting at the RO.  In 
January 2003, the Board remanded the case to the RO for 
further development.

In the Remand below, the Board will address the issues of 
entitlement to service connection for (1) a gastrointestinal 
disorder, including esophagitis and duodenitis; and (2) a low 
back disability.


FINDINGS OF FACT

1.  A skin condition, including tinea pedis, jungle rot, 
pseudofolliculitis barbae, and baldness, is not shown to be 
of service origin or otherwise related to service, including 
service in Vietnam and exposure to Agent Orange.

2.  Lymphatic filariasis is not currently shown, nor is there 
competent medical evidence showing that claimed filariasis is 
related to service or was manifested within one year of 
discharge from service.

3.  A disorder manifested by numbness of the legs and arms, 
and/or bleeding of the lower legs, is not currently shown.

4.  A left knee disability is not currently shown.

5.  A migraine headache disorder is not shown to be of 
service origin.

6.  A left shoulder disability is not currently shown.


CONCLUSIONS OF LAW

1.  A skin condition, including tinea pedis, jungle rot, 
pseudofolliculitis barbae, and baldness, was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein or due to exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Claimed lymphatic filariasis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A claimed disorder manifested by numbness of the legs and 
arms, and/or bleeding of the lower legs, was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  A claimed left knee disability was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2003).

5.  A migraine headache disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  A claimed left shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

The RO notified the appellant consistent with requirements 
under the VCAA in a letters dated in March and April 2001, 
and in April 2002.  He was informed of the information and 
evidence necessary to substantiate the claims, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain, and to send the evidence needed relevant 
to the claims.  He has also been informed of what evidence 
was needed to substantiate his claims on appeal here.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The record 
reflects that the RO has made reasonable efforts to obtain 
relevant medical evidence adequately identified by the 
appellant in support of his claims.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.  For 
the most part, these notices were made prior to the May 2001 
rating decision from which the veteran appealed.  However, 
the RO provided the last notice letter in April 2002.  The 
timing of that notice did not prejudice the claim in any way 
because the claims were subsequently readjudicated by the RO 
and the Board on the merits of the claims alone.

II.  Factual Background

Service records show that during active duty the veteran had 
foreign service in Vietnam from September 1970 to September 
1971.  During that period in Vietnam, his principal duty was 
stock control and accounting specialist.

During a September 1969 pre-induction physical examination, 
the veteran reported a medical history including that he had 
had the following: cramps in his legs, history of broken 
bones (fracture of the left arm), and back trouble.  On 
examination, all evaluations were normal.

Service medical records show that in January 1970 the veteran 
was seen for muscle pains of both arms after crawling through 
an infiltration course.  In February 1970 the veteran was 
seen for complaints of backache, head cold, chest cold, ears 
ringing and leg cramps.  He was seen six days later that 
month for complaints of mild paravertebral spasm of the back.  
At that time, the examiner noted a very slight scoliosis.  
The veteran was treated with Valium.  A treatment note dated 
in February 1969, but apparently from February 1970, shows 
that the veteran was seen for severe back strain with no 
relief with the Valium previously prescribed.  The impression 
was lower pars syndrome.  That note concludes with a notation 
of "profile-back strain."  A medical condition-physical 
profile record dated in February 1970 noted that the veteran 
had a temporary condition of back strain and was qualified 
for limited duty for two weeks.

In April 1971 the veteran was seen for complaints of stomach 
cramps and no other symptoms.

During a November 1971 physical examination, the veteran 
reported a medical history including that he had had the 
following: swollen or painful joints, frequent or severe 
headache, cramps in his legs, broken bones, and recurrent 
back pain.  He further stated that he had a bad back because 
of injury during childhood.  He further stated that his 
health was good.  On examination, there were no abnormal 
evaluations recorded. 

During an April 1980 U.S. Army Reserve (USAR) examination the 
veteran reported that he had had frequent headaches, 
dizziness or fainting spells, cramps in his legs, stomach or 
intestinal trouble, broken bones, and recurrent back pain.  
On examination, all clinical evaluations were normal.

During a July 1985 USAR examination the veteran reported that 
he had had swollen or painful joints; frequent or severe 
headaches; cramps in his legs; frequent indigestion; stomach 
or intestinal trouble; arthritis, rheumatism or bursitis; 
recurrent back pain; and trick or locked knee.  The veteran 
further reported that between 1965 and 1967, he had a 
fracture of the left arm in two places.  On examination, all 
clinical evaluations were normal.

USAR treatment records apparently in July 1989 show that the 
veteran was treated after twisting his ankle (inversion 
injury).  The impression was probable strain injury, acute 
sprain of the lateral collateral ligament.

Private treatment records from The Good Samaritan Hospital 
show that the veteran was treated in July 1989 for an injury 
to the left ankle, which was twisted. X-ray examination was 
negative.  The provisional diagnosis was probable acute 
sprain.

A health insurance claim form indicates that the veteran was 
injured in July 1989.  That document contains a diagnosis of 
injury hip, thigh, leg, ankle.  

A DA Form 2173, Statement of Medical Examination and Duty 
Status, shows that the veteran was admitted to The Good 
Samaritan Hospital in July 1989 for an injury while on 
tactical NBC training, in which he twisted his ankle.  That 
form noted that the veteran was on active duty at the time of 
the injury, and found that the injury was considered to have 
been incurred in line of duty.

During a USAR periodic examination in April 1990, the veteran 
reported he had had swollen or painful joints; frequent or 
severe headache; dizziness or fainting spells; head injury; 
cramps in his legs; frequent indigestion; stomach, liver or 
intestinal trouble; broken bones; arthritis, rheumatism, or 
bursitis; painful or trick shoulder or elbow; recurrent back 
pain; trick or lock knee; and foot trouble.  On examination, 
all clinical evaluations were normal.

USAR treatment records in April 1990 include a screening note 
of acute medical care.  At that time the veteran complained 
that he could not stand to use razors as his face erupts in a 
rash.  The assessment at that time was folliculitis.  The 
veteran also complained of a crack under his toe.  The 
assessment was split dry skin.

USAR medical records show the veteran was seen for a shaving 
problem in March 1991.  The assessment at that time was 
shaving irritation.

USAR medical records include the reports of medical history 
and examination in July 1991.  At that time, the veteran 
reported that he had had swollen or painful joints; frequent 
or severe headaches; head injury; cramps in his legs; 
frequent indigestion; stomach, liver, or intestinal trouble; 
piles or rectal disease; broken bones; arthritis, rheumatism, 
or bursitis; painful or trick shoulder or elbow; recurrent 
back pain; trick or locked knee; and foot trouble.  On 
examination, all clinical evaluations were normal.

USAR treatment records show that in July 1992, the veteran 
was treated for complaints assessed as peptic ulcer disease.

Private medical records in February 1994 include records from 
The Graduate Hospital of treatment for complaints of 
shortness of breath, and feeling faint.  A history taken at 
that time noted the veteran was status post left shoulder 
trauma with muscle spasm.  The veteran reported that he 
presently came for treatment after feeling shortness of 
breath, dizzy, nauseous, without vomiting while in formation.  
The principal diagnosis was esophagitis and a secondary 
diagnosis of palpitations.

A March 1994 Pennsylvania Army National Guard report of a 
Line of Duty Investigation shows that the investigating 
officer found the veteran's illness in February 1994 was 
incurred not in the line of duty, not due to own misconduct.

During a USAR examination in May 1995, the veteran reported 
he had had swollen or painful joints; frequent or severe 
headache; dizziness or fainting spells; cramps in his legs; 
frequent indigestion; stomach, liver or intestinal trouble; 
broken bones; arthritis, rheumatism, or bursitis; recurrent 
back pain; trick or locked knee; and foot trouble.  The 
veteran further reported that he had a broken left arm in 
June or July 1963 and that the doctor had wanted to perform 
surgery to re-set the bone, but an operation was not 
performed.  He also reported that he had summer migraine, 
bilateral ankles and right knee childhood injury and his 
right knee was injured in Vietnam.  He reported he had had a 
back injury in 1972.  On examination, all clinical 
evaluations were normal.

Private treatment records from The Graduate Hospital show 
treatment records from 1992 to 1995 for gastrointestinal 
complaints.  Endoscopic findings in May 1992 included (1) 
esophagus - moderate distal esophagitis, (2) stomach - 
pylorospasm, no mucosal abnormalities seen, and (3) duodenum 
- mild duodenitis.  The diagnosis at that time was moderate 
esophagitis and mild duodenitis.  The report of 
esophagogastroduodenoscopy in May 1993 contains an impression 
of grade II esophagitis and gastric outlet obstruction?  A 
March 1994 report of gastric emptying concluded with an 
impression of delayed gastric emptying.  A January 1995 
report of a colonoscopy concluded with an assessment of 
essentially normal colonoscopy except for small internal 
hemorrhoids.

USAR treatment records show that the veteran injured 
(twisted) his right wrist in July 1996 while off loading 
equipment.  Treatment records contain an assessment of grade 
I sprain of the right wrist.  A July 1996 statement of 
medical examination and duty status made findings that the 
injury was considered to have been incurred in line of duty.

During a June 1998 VA examination, the veteran complained of 
the following.  He  had continuous complaints of cramps in 
his epigastric region, dyspepsia, and heartburn since leaving 
service in 1972.  He also complained of hair loss gradually 
over the last many years.  He complained that about a month 
ago he had his knees giving out suddenly, but he presently 
had regained strength in his legs and had no complaints of 
any weakness.  He complained of a darkened discoloration on 
the knees and top of his toes.  He suffered from migraine 
headaches, especially when he becomes stressed.  

After examination, the examination report contains an 
impression of (1) history of dyspepsia and heartburn, 
currently controlled with medications and diet.  There is no 
evidence of malnutrition; (2) male-pattern hair loss; (3) 
normal knee examination; (4) evidence of four to five 
hyperpigmented macules on both shins and the top of the 
dorsum of the foot.  There is no evidence of any fungal 
infection; and (5) history of migraine headaches with a 
frequency of episodes being two every week.

A VA dermatology consultation note in May 2000 shows that 
that the veteran was seen for complaints of cracking of the 
feet since 1973.  He also complained of getting marks on his 
legs and that his feet itched.  The examiner found 
hyperpigmented papules with hemorrhagic crusting and scaling 
of plantar surfaces of the feet, bilaterally.  That record 
contains an assessment of tinea pedis.  There are various 
private medical records reflecting treatment from 2000 
through 2002 for different medical conditions and disorders.  
These include assessments including of GERD; low back pain 
with intermittent lower extremity radiculopathy; tinea pedis, 
erythrasma of the feet; migraine headache; and recurrent 
headaches - components of sinus congestion, migraines and TMJ 
dysfunction.

During a September 2002 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified 
regarding his claimed disabilities.  He testified that he had 
had a rash in service which was treated while in Vietnam, and 
that he had complained of that at discharge and sought 
treatment right after service.  He testified that he suffered 
headaches, muscle and joint pain, swollen ankles, stomach 
symptoms, constant pain of the lower back.  He had problems 
with his legs and knee, and had baldness.  He testified that 
he had not had the claimed disabilities before service.  He 
also testified that he had folliculitis barbae, jungle rot 
involving his feet and ankles, and bleeding involving his 
legs.  He testified that this involved scaling and crusting 
on the edges of the feet.  He testified that he had ulcerated 
esophagus, and had been told that he had lymphatic filariasis 
on the feet and legs.  He testified indicating that the 
claimed disabilities were related to service. 

The veteran has also provided published material pertaining 
to some of his claimed disabilities.
 
III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  In addition, certain chronic 
or tropical diseases, including arthritis, organic diseases 
of the nervous system, and filariasis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309(a), (b) (2003).

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. 38 C.F.R. § 3.303.

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

As discussed in the factual background above, the medical 
record contains competent evidence of the following current 
disorders: male pattern hair loss, migraine headaches, tinea 
pedis and erythrasma of feet - doing well, and folliculitis 
(in 1990).  VA treatment and examination reports contain 
assessments and diagnoses of these as further described 
below.  Because the record contains competent medical 
evidence of these disabilities, and no evidence to the 
contrary, the Board concedes the presence of current male 
pattern hair loss, migraine headaches, tinea pedis and 
erythrasma of feet, and folliculitis.

A.  Consideration of Presumptions Under Agent Orange 
Regulations

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era. 38 
C.F.R. § 3.307(a)(6)(iii).  These regulations also stipulate 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  See 
also 38 U.S.C.A. § 1116.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service. 38 C.F.R. § 
3.307(a).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease, porphyria, and 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within 1 year after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted. 59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.  

The veteran has specifically asserted in a July 2000 
statement that a foot disease, claimed as a skin disorder or 
jungle rot, resulted from Agent Orange exposure.  In this 
regard, the veteran did serve in Vietnam.  Thus the 
presumption of service connection for certain disease as set 
forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
service in Vietnam is applicable.  However, the veteran has 
not been diagnosed with any of the disorders included in the 
list of diseases associated with exposure to certain 
herbicide agents under 38 C.F.R. § 3.309.  Thus the 
presumption of service connection for certain disease as set 
forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
service in Vietnam is not applicable.  In this respect, the 
veteran has claimed service connection for numbness of the 
arms and legs.  However, there is no diagnosis of peripheral 
neuropathy.  (Radiculopathy, if any, related to a low back 
disorder will be addressed when service connection for a low 
back disability is addressed.)

B.  Claims for service connection for (1) Skin Disorder, 
Including Tinea Pedis, Jungle Rot, Pseudofolliculitis Barbae, 
and Baldness; (2) Lymphatic Filariasis; and (3) Numbness of 
the Arms and Legs, and/or Bleeding of the Lower Legs

These three claimed disabilities are addressed together here.  
In his original application for benefits, the veteran made 
claims for service connection for jungle rot and hair loss.  
Subsequently in authorizing release of information, he stated 
that he had been treated for skin rash of the legs and arms, 
and for numbness of the leg and arm joints.  In a March 2000 
statement, the veteran indicated that he had lymphatic 
filariasis, which he associated with boils under the armpit, 
rash, numbness in the arms and legs, and bleeding of the 
lower legs.  VA treatment notes in May 2000 contain an 
assessment of tinea pedis.  In a July 2000 statement, the 
veteran alternatively indicated that his claimed foot skin 
disease was due to exposure to Agent Orange.  The question 
with respect to Agent Orange has been addressed in Section A 
above.

The Board finds that competent medical evidence has 
established the presence of current male pattern hair loss, 
claimed as baldness, as well as tinea pedis and erythrasma of 
feet, and folliculitis.  Therefore, with respect to those 
disorders, the material question is whether they were 
incurred in or aggravated by active military service.  

During the June 1998 VA examination, the examiner found that 
the veteran had male pattern baldness with receding hairline.  
Male pattern baldness, or androgenetic alopecia, is 
associated with genetic predisposition and is not considered 
a disability due to disease or injury; thus, it is not 
subject to VA compensation.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 50 (28th ed. 1994); 38 C.F.R. §§ 3.303(c), 
4.9 (2003); and see Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Further, there are no opinions or other competent 
evidence to the contrary to show that the veteran's claimed 
baldness is due to other causes, and thereby related to 
service.  

The veteran has alleged that he was treated for a rash 
problem during active military service, and also relates his 
claimed pseudofolliculitis barbae to service.  However, the 
Board notes that there were no complaints made during service 
of rash or other indications of tinea pedis or erythrasma of 
the feet, or of folliculitis or pseudofolliculitis.  The 
first medical evidence referable to these disorders was in 
1990 for folliculitis, and in May 2000 for tinea pedis.  The 
record does not contain any medical opinion or other evidence 
to relate the diagnosis of tinea pedis and erythrasma of 
feet, or folliculitis, to service.

Service medical records do not show any indication for a skin 
disorder, including jungle rot.  Nor is there evidence of any 
current skin disorder diagnosed as jungle rot.  During the 
June 1998 VA examination, the examiner's impression was that 
there were four or five hyperpigmented macules on both shins 
and the top of the dorsum of the foot.  The examiner found no 
evidence of any fungal infection.

The veteran claims entitlement to service connection for 
lymphatic filariasis, associated with boils under the armpit, 
rash, and numbness in the arms and legs and bleeding of the 
lower legs.  Certain tropical diseases, such as filariasis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service, 
or at a time when standard accepted treatises indicate that 
the incubation period commenced during such service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  However, there is no  evidence contained in service 
medical records indicating a lymphatic filariasis during 
service.  Nor is there evidence or opinion that the veteran 
manifested that disorder within the first year thereafter, 
and there is no diagnosis or competent evidence to indicate 
that the veteran currently has lymphatic filariasis.  
Further, service medical records do not contain evidence 
indicating the veteran had numbness of the arms or legs, or 
any bleeding of the lower legs during service, or that he 
currently has a disorder manifested by these.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claims, and that these claims must be denied.

C.  Claim for service connection for Left Knee Disability and 
for Left Shoulder Disability

In this case, no competent medical evidence has been 
submitted showing that the veteran has a chronic left knee or 
left shoulder disability, or that such a disability is 
related to his service.  With respect to the left knee claim, 
after VA examination in June 1998, the examiner concluded 
with an impression of normal knee examination.  The veteran 
has reported having had left shoulder trouble during various 
USAR periodic examinations beginning in April 1990, and of 
left shoulder trauma in private medical records of February 
1994.  However, there is no competent evidence to show that 
the veteran currently has a chronic left knee or left 
shoulder disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
these claims must be denied.  

D.  Claim for service connection for Migraine Headaches

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between any current 
migraine headache disorder and the veteran's service.  In 
this regard, although he did report at the time of a November 
1971 examination that he had had frequent or severe headache, 
the veteran's service medical records show no complaints of 
headaches for which the veteran sought treatment.  Subsequent 
to that isolated report of medical history, the first 
relevant complaints are shown during a May 1995 USAR periodic 
examination.  At that time no abnormality was found.  During 
a June 1998 VA examination, the veteran complained of 
migraine headaches, especially when he became stressed.  The 
impression at that time was merely history of migraine 
headaches.  The first medical assessment of a migraine 
headache disorder is contained in VA treatment records from 
2002, approximately 30 years after active service.  This 
lengthy period, even just to the first complaints shown after 
service, in the 1990's, weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, no opinion or other competent medical evidence has 
been submitted showing that the veteran has a migraine 
headache disorder that is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

E.  Conclusion

Thus, the Board concludes that service connection is not 
warranted for the claims on appeal and discussed above 
because a preponderance of the evidence is against the 
veteran's claims.  With respect to the claimed baldness (male 
pattern hair loss), migraine headaches, tinea pedis, and 
pseudofolliculitis (folliculitis), no competent medical 
evidence has been submitted showing that the claimed 
disorders are related to his service.  In the absence of a 
credible indication that any of these disorders are related 
to service, there is clearly no competent evidence of record 
that would point to a required nexus in this context.  Thus, 
there is no basis for requesting a medical opinion to 
determine the etiology of these claimed disorders.  See Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (VA not 
obligated to provide a medical examination or obtain a 
medical opinion unless claimant shows some causal connection 
between current disability and service).  

With respect to the remainder of the claimed disorders 
discussed above, the competent evidence shows that the 
veteran is not currently diagnosed with the claimed disorders 
- jungle rot, lymphatic filariasis, left knee or left 
shoulder disabilities, or disorder(s) manifested by claimed 
numbness of arms and legs, and/or bleeding of lower legs.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where 
the proof is insufficient to establish a present disability 
there can be no valid claim for service connection).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that these claims must be 
denied.


ORDER

Entitlement to service connection for a skin condition, 
including tinea pedis, jungle rot, pseudofolliculitis barbae, 
and baldness, is denied.

Entitlement to service connection for lymphatic filariasis is 
denied.

Entitlement to service connection for a disorder manifested 
by numbness of the legs and arms, and/or bleeding of the 
lower legs, is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a left shoulder 
disability is denied.


REMAND

In addition to the claimed disabilities adjudicated above, 
the veteran seeks service connection for a low back 
disability, and for a gastrointestinal disorder, including 
esophagitis and duodenitis.  The Board has determined that 
additional development is necessary in the current appeal 
regarding those claims.  

The factual background discussed in the decision above shows 
that during service, the veteran was treated in January and 
February 1970 for complaints assessed as back strain and 
lower pars syndrome, with paravertebral spasm, and was under 
a profile for a temporary condition of back strain.  At his 
November 1971 examination prior to discharge, he reported 
that he had recurrent back pain, which at that time he 
attributed to an injury during childhood.  Medical records in 
the 1980's and 1990's show that he has complained of 
recurrent back pain, painful joints and arthritis during that 
period.  VA treatment records in 2002 include an assessment 
of low back pain with intermittent lower extremity 
radiculopathy.

With respect to the gastrointestinal disorder claim, during 
service the veteran was seen for complaints of stomach cramps 
in April 1971.  Medical records in the 1980's and 1990's show 
that he has complained of frequent indigestion, and stomach 
or intestinal trouble during that period.  In July 1992, he 
was treated for peptic ulcer disease, and subsequent private 
and VA medical records show gastrointestinal diagnoses 
including esophagitis, duodenitis, and gastroesophageal 
reflux disease (GERD).

Examinations to specifically determine the nature and 
etiology of the claimed low back and gastrointestinal 
disorders, have not been scheduled or accomplished.  
Therefore, pursuant to the dictates of the VCAA, further 
development is necessary prior to appellate adjudication.  
The Board is of the opinion that an examination should be 
accomplished in order to determine the current nature and 
etiology of any low back and gastrointestinal disorders.

Accordingly, the Board finds that additional development is 
required prior to a review of this claim.  See 38 U.S.C.A. § 
5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim regarding his low 
back disorder and gastrointestinal 
disorder.  Based on his response, the RO 
should attempt to procure copies of all 
relevant medical records which have not 
previously been obtained from any 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.

3.  The RO should arrange for VA spine 
and gastrointestinal examinations of the 
veteran's claimed low back disorder and 
gastrointestinal disorder, respectively, 
as indicated below.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail.  
The examiners should review the entire 
claims folder in conjunction with these 
examinations, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the respective 
examination reports.  If the examiner 
determine that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.  The veteran should 
undergo the following examinations:

A.  An examination of his low back to 
determine the nature and etiology of any 
chronic low back disorder.  A complete 
medical history should be recorded.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions: If a chronic low back disorder 
is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service?

B.  An examination of his 
gastrointestinal system to determine the 
nature and etiology of any chronic 
gastrointestinal disorder.  A complete 
medical history should be recorded.  
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions: If a chronic gastrointestinal 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder is 
the result of disease or injury in 
service, or is either caused or is 
aggravated by the veteran's service-
connected post-traumatic stress disorder?  
See Allen v. Brown, 7 Vet. App. 430 
(1995).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the claims on 
appeal.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the July 2003 SSOC, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



